Citation Nr: 0427102	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  01-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1978.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted the veteran's claim for 
service connection for asthma and awarded a 10 percent 
initial evaluation for that disability.  During the course of 
the appeal, the evaluation for his service-connected asthma 
was increased to 30 percent disabling.  However, he continued 
to express disagreement with the evaluation for this 
disability.  

In conjunction with his appeal, the veteran testified at a 
hearing before the undersigned Member of the Board sitting at 
the RO in December 2002.  A transcript of that hearing is 
associated with the claims folder.  Thereafter, the Board 
issued a decision in June 2003 that denied a disability 
evaluation in excess of 30 percent for the veteran's asthma.  
The veteran appealed this decision to the Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court issued an Order in April 2004 that vacated 
the Board's prior decision and remanded the case for further 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a review of the evidence, the Board is of the opinion 
that a new VA examination is in order.  In support of his 
claim, the veteran submitted the report of recent VA 
pulmonary function testing (PFT) performed in April 2004.  
The examining physician noted that this testing was 
consistent with severe obstructive lung disease.  FEV-1 was 
36 percent of predicted and FEV-1/FVC was 59 percent.  
However, it is unclear if these results are pre-
bronchodilator or post-bronchodilator therapy.  It appears 
from the pulmonary function analysis report, that the 
findings are pre-bronchodilator findings.

The distinction between pre- and post-bronchodilatory testing 
is relevant in this appeal.  Bronchial asthma is evaluated 
under Diagnostic Code 6602 of VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.97 (2003).  These diagnostic 
criteria are not explicit as to whether pulmonary function 
test results before or after bronchodilator therapy are the 
bases of the rating.  However, the supplementary information 
published with promulgation of the current rating criteria 
reveals that post-bronchidilator findings are the standard in 
pulmonary assessment.  61 Fed. Reg. 46723 (1996).  See 61 
Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation).  Accordingly, the Board is 
of the opinion that a new examination would be probative in 
ascertaining the severity of the veteran's service-connected 
asthma.  

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following action:

1.  The RO must schedule a VA medical 
examination to evaluate the veteran's 
service-connected bronchial asthma.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  

The examiner must (a) describe all 
symptoms and manifestations of the 
veteran's asthmatic disability to include 
the severity and frequency of such 
symptoms and manifestations and (b) 
conduct all necessary diagnostic tests to 
include pulmonary function tests with 
both pre- and post-bronchodilator 
findings. 

The examiner must also comment on the 
impact, if any, that the veteran's 
bronchial asthma has on his employability 
to include his ability to obtain and 
maintain employment.  A rationale for all 
opinions and conclusions must be 
provided.  

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Finally, the RO should readjudicate 
the claim with consideration of staged 
rating, if applicable.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
requisite period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




